Citation Nr: 0122499	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 20, 
2000, for the grant of service connection for prostate 
cancer.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
July 1956 and from September 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
the Montgomery Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for prostate 
cancer and assigned an effective date of January 20, 2000.  


FINDINGS OF FACT

1.  In September 1997, the RO denied service connection for 
BPH claimed as prostate cancer.  The veteran was notified of 
the denial later that month and did not appeal.  Thus, the 
decision became final.  

2.  In a statement in support of claim received on January 
20, 2000, the veteran requested that his claim for service 
connection for prostate cancer be reopened.

3.  VA outpatient treatment records received in conjunction 
with the veteran's request to reopen demonstrate that he was 
first diagnosed with prostate cancer following a biopsy 
performed on August 3, 1999.  This is the first diagnosis of 
prostate cancer of record.  

4.  The veteran was previously in receipt of compensation.


CONCLUSION OF LAW

The criteria for an effective date of August 3, 1999, but not 
earlier, for the grant of service connection for prostate 
cancer have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.157, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision and 
the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The appellant also appeared at a 
personal hearing before the undersigned Board Member in May 
2001.  At the time of the hearing, the veteran reported that 
he went to a  private emergency room in California where he 
remembered being told by a physician that he possibly had 
prostate cancer.  The veteran indicated that he had not 
submitted this information to VA.  The veteran was advised 
that the record would be kept open for sixty days to submit 
those records and other records which he felt were pertinent 
to the file.  The Board Member explained that although he was 
focusing on one particular piece of evidence, the veteran 
could submit any evidence he thought would help his claim.  
The veteran also agreed to waive original jurisdiction review 
of any evidence that he submitted.  The record was kept open 
for sixty days and the veteran did not submit any additional 
evidence.  At the hearing, the veteran testified there was 
nothing else that he had to add to the record.  The actions 
of the Board Member comply with all provisions of the law, 
the implementing regulations and 38 C.F.R. § 3.103.  VA has 
met all its duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  The effective 
date of an award of disability compensation based on new and 
material evidence received after a final disallowance, shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2000).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r) (2000).  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of CUE.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).

Factual Background

A review of the record demonstrates that the veteran 
requested service connection for prostate cancer in February 
1997.  Outpatient treatment records received from the 
Montgomery VA Medical Center (MC) demonstrate that the 
veteran was diagnosed as having benign prostatic hypertrophy 
(BPH) in September 1996, January 1997, and April 1997.  

At the time of a June 1997 VA examination, the veteran's PSA 
level was 5.9, decreased from 6.9 in April 1997.  The 
examiner specifically indicated that there was no evidence of 
prostate carcinoma.  A diagnosis of BPH was rendered at that 
time.  

In September 1997, the RO denied service connection for BPH 
claimed as prostate cancer.  The veteran was notified of the 
denial later that month and did not appeal.  Thus, the 
decision became final.  

In a statement in support of claim received on January 20, 
2000, the veteran filed a claim for service connection due to 
exposure to Agent Orange.  The veteran requested that records 
from the Montgomery VAMC be obtained from 1998 to the 
present.  

In March 2000, the Birmingham VAMC forwarded copies of all 
treatment records of the veteran from January 1998.  
Treatment records received demonstrate that the veteran was 
diagnosed as having BPH at the time of a January 1999 
outpatient visit.  In February 1999, the veteran was noted to 
have an increased PSA level.  At the time of a March 1999 
visit, the veteran was found to have a tender prostate.  

At the time of a June 1999 VA annual physical, the veteran 
was noted to have a PSA level greater than 9.  A diagnosis of 
BPH was rendered.  

At the time of a November 1999 visit, the veteran was 
reported to be considering options for prostate cancer 
treatment, following an August 1999 biopsy which revealed 
prostate cancer.  The veteran indicated that he did not want 
surgery performed at that time.  In a December 1999 record, 
it was indicated that the veteran was considering all options 
of treatment for his prostate cancer.  In February 2000, the 
veteran underwent a prostatectomy.  

In March 2000, the Montgomery VAMC also forwarded copies of 
all treatment records.  The treatment records demonstrate 
that at the time of a July 1999 visit, it was noted that the 
veteran an increased PSA level.  The veteran was scheduled 
for a biopsy of the prostate on August 3, 1999.  Results of 
the biopsy revealed cancer of the prostate.  

In April 2000, the RO granted service connection for prostate 
cancer and assigned a 100 percent disability evaluation with 
an effective date of January 20, 2000.

In his May 2000 notice of disagreement, the veteran reported 
that he was having symptoms in 1997.  He noted that although 
cancer was not identified until July or August 1999, he felt 
that he had the cancer in 1997 and that an effective date 
should be awarded back to this time.  

In his August 2000 substantive appeal, the veteran again 
requested an effective date back to 1997.

At the time of his May 2001 hearing before the undersigned 
Board Member, the veteran reported that he was seen in a 
California Emergency Room as a result of being unable to 
urinate.  He reported that a PSA test performed at that time 
revealed above levels and that he was told that he could 
expect cancer.  He indicated that he came back from 
California to Alabama and received treatment at the VA.  He 
testified that the VA told him he did not have cancer.  He 
noted that he was treated for BPH for three years and was 
never biopsied.  

The veteran testified that his major complaint was that he 
was misdiagnosed.  The veteran reported that he was initially 
given medication which caused him to void all night.  He 
stated that his PSA level continued to rise during the time 
he was receiving treatment at the VAMC.  He noted that a 
biopsy was performed when his PSA reached level 9.  The 
veteran indicated that he initially refused surgery.  He 
testified that the biopsy was performed on August 3, 1999.  
The veteran indicated that he was not diagnosed sooner with 
cancer as his cancer was internal and a bump could not be 
felt through a rectal examination.  

As to the emergency room visit in California prior to 
receiving treatment at the VA, the veteran testified that he 
was told that he had a PSA of 4 or 5 and that a level above 2 
was cancer.  The veteran also testified that the PSA levels 
in recorded in 1996 and 1997 should have automatically 
triggered a biopsy.  



Analysis

The effective date assigned where there has been a final 
disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (2000).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) (2000) 
provide that the effective date for an award of service 
connection may be granted only from the date of a successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later. 

The veteran did not appeal the 1997 rating decision denying 
service connection for prostate cancer and that decision is 
final in the absence of clear and unmistakable error.  (CUE).  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(2000).  The Court has provided that if a claimant wishes to 
reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993). The veteran has not in this case 
expressed an intent to claim, or identified a basis for a 
claim of, CUE in the prior RO decision.  Rather, in this 
case, the veteran submitted new and material evidence; the 
claim was reopened; and the benefit was granted as of the 
date of the claim to reopen.  The issue before the Board is 
whether the RO has selected the correct effective date.

38 C.F.R. § 3.157 provides that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year.  
The provisions of section 3.157 have been the subject of 
numerous decisions of the General Counsel.

Section 3.157 does not state that service connection must be 
granted for the disability in question; otherwise the phrase 
or when a claim specifying the benefit sought is received 
within one year would be meaningless.  Rather, at face value, 
the issue is whether compensation has been granted for any 
disability.  In this case, a formal claim for compensation 
was allowed when a 60 percent evaluation was established for 
a left upper extremity disability in a December 1971 rating 
decision.  Therefore the first part of section 3.157 has been 
satisfied.  (Compensation is in effect.)  Next, the veteran 
was seen at a VA facility where he underwent a biopsy 
disclosing cancer.  Therefore, the second part of section 
3.157 has been satisfied.  (VA treatment.)  The third 
requirement (a claim specifying the benefit within 1 year) 
was met when the veteran filed his claim in January 2000.  
Therefore, the provisions of 38 C.F.R. § 3.157 are 
applicable.  

Stated differently, a claim specifying the benefit sought was 
received from a veteran in receipt of VA compensation within 
one year of VA treatment.  Under such limited circumstances, 
the regulation and the opinions of the General Counsel 
provide an effective date prior to the more formal claim 
receipt.  Since the regulation is clear and the opinions of 
General Counsel are not published the Board will not cite the 
GC opinions.

The Board is of the opinion that an effective date of August 
3, 1999, is warranted for the grant of service connection for 
prostate cancer.  VA treatment records demonstrate that the 
veteran was first diagnosed with prostate cancer as a result 
of a biopsy performed on August 3, 1999.  This is the first 
diagnosis of prostate cancer of record.  There is no basis to 
grant service connection for prostate cancer prior to this 
date as there is no diagnosis of record prior to this date.  
While the veteran has indicated that he may have been told 
that he had prostate cancer during a 1997 private emergency 
room visit in California, he has been given an opportunity to 
produce these records and has not forwarded medical evidence 
to support his claim.  

Although the Board is sympathetic to the veteran's claim that 
an even earlier effective date is warranted, neither the law 
nor the objective medical evidence of record supports an 
effective date for the grant of service connection for 
prostate cancer prior to August 3, 1999.  There are several 
reasons for this conclusion.  First prostate cancer was not 
identified prior to August 3, 1999.  Although there had been 
a prior claim for prostate cancer, the veteran did not appeal 
that decision and it became final.  Regardless, in the 
absence of competent evidence of prostate cancer at that 
time, there was no rational basis to grant service connection 
for a disability that did not exist or was not diagnosed.  
Second, since the veteran did not have prostate cancer as of 
the date of the liberalizing law or VA issue (the addition of 
prostate cancer to the Agent Orange list), that law does not 
assist the veteran in obtaining an effective date prior to 
August 3, 1999. 


ORDER

Entitlement to an effective date of August 3, 1999, for the 
grant of service connection for prostate cancer is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

